COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
                                         NO. 2-03-326-CR
                                         
 
ANTHONY DEWAYNE DUKES, JR.                                           APPELLANT
 
V.
THE STATE OF TEXAS                                                                  STATE
----------
FROM CRIMINAL  DISTRICT COURT NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION
 AND JUDGMENT
----------
        We have considered appellant's “Motion To Dismiss Appeal.”  The motion 
complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 
42.2(a).  No decision of this court having been delivered before we received 
this motion, we grant the motion and dismiss the appeal. See id.; Tex. R. App. 
P. 43.2(f).
 
                                                                  PER CURIAM
PANEL D:   CAYCE, C.J.; DAY and LIVINGSTON, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 30 , 2003